          Case 1:20-cv-05455-AKH Document 52 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
WELLS FARGO BANK, N.A.                                         :
                                                               : Civil Action No.: 1:20-cv-05455
                           Plaintiff,                          :
                                                               :
                    -against-                                  : PROPOSED DEFAULT JUDGMENT
                                                               :
                                                               :
STARX MOTORS LLC, JEAN S. SMITH,                               :
BENJAMIN SCHRAGE, JACQUES A.                                   :
HORN, GENE T. OLIVER, MICHAEL A.                               :
CHAVEZ and JACQUELINE CHAVEZ                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x


        This action having been commenced on July 15, 2020 by Plaintiff Wells Fargo Bank, N.A.

(“Wells Fargo”), a copy of the summons and complaint having been served on Defendant Starx

Motors LLC (“Starx Motors”) by personally serving Starx Motors through its registered agent on

September 17, 2020, proof of service having been filed on October 9, 2020, Starx Motors not

having answered the Complaint, and Starx Motors’ time for answering the Complaint having

expired on October 8, 2020, the Clerk having entered default against Starx Motors on October 20,

2020; a copy of the summons and complaint having been served on Defendants Jacqueline Chavez

and Michael A. Chavez (the “Chavezes”) by personally serving the Chavezes on August 15, 2020,

proof of service having been filed on September 1, 2020, the Chavezes not having answered the

Complaint, and the Chavezes time for answering the Complaint having expired on September 8,

2020, the Clerk having entered default against the Chavezes on October 20, 2020; and Wells Fargo

having made a separate motion (ECF Nos. 47-49, the “Wells Fargo Interpleader Motion”)

requesting that the Court issue an Order directing the Clerk of Court to accept the interpleader




115424356.v1
          Case 1:20-cv-05455-AKH Document 52 Filed 10/30/20 Page 2 of 2




funds in the amount of $64,151.21 (the “Restrained Proceeds”) less Wells Fargo’s reasonable

attorney’s fees and costs, it is hereby


ORDERED that Wells Fargo has judgment against Defendants Starx Motors and the Chavezes;

and it is further


ORDERED that upon the deposit of the subject Restrained Proceeds less Wells Fargo’s reasonable

attorney’s fees and costs, as permitted under applicable law and the Wells Fargo Deposit

Agreement, Wells Fargo will be dismissed from this action.




Dated: New York, New York                         __________________________________
       November __, 2020                             HON. ALVIN K. HELLERSTEIN, USDJ




115424356.v1
